Name: Commission Implementing Regulation (EU) NoÃ 74/2013 of 25Ã January 2013 amending Regulation (EU) NoÃ 1125/2010 as regards the intervention centres for cereals in Germany, Spain and Slovakia
 Type: Implementing Regulation
 Subject Matter: Europe;  trade policy;  plant product
 Date Published: nan

 26.1.2013 EN Official Journal of the European Union L 26/17 COMMISSION IMPLEMENTING REGULATION (EU) No 74/2013 of 25 January 2013 amending Regulation (EU) No 1125/2010 as regards the intervention centres for cereals in Germany, Spain and Slovakia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 41 in conjunction with Article 4 thereof, Whereas: (1) The Annex to Commission Regulation (EU) No 1125/2010 of 3 December 2010 determining the intervention centres for cereals and amending Regulation (EC) No 1173/2009 (2) designates the intervention centres for cereals. (2) In accordance with Article 55(1) of Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (3), Germany, Spain and Slovakia have communicated to the Commission the amended list of their intervention centres for cereals and the list of storage premises (4) attached to those centres which have been approved as fulfilling the minimum standards required by EU legislation. (3) Regulation (EU) No 1125/2010 should therefore be amended accordingly, and the list of storage premises attached thereto should be published on the internet, together with all the information required by the operators involved in public intervention. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 1125/2010 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 318, 4.12.2010, p. 10. (3) OJ L 349, 29.12.2009, p. 1. (4) The addresses of the storage premises of the intervention centres are available on the European Commission website EUROPA/agriculture http://ec.europa.eu/agriculture/cereals/legislation/index_en.htm ANNEX The Annex to Regulation (EU) No 1125/2010 is amended as follows: (1) the section entitled GERMANY is replaced by the following: GERMANY Aschersleben Augsburg Bad Gandersheim Bad Oldesloe Beverungen Brandenburg Bremen BÃ ¼lstringen ButtstÃ ¤dt Dessau-RoÃ lau Drebkau Ebeleben Eilenburg Emden Flensburg Gransee GroÃ schirma GÃ ¼strow Hamburg Hameln Herzberg Hildesheim Holzminden Itzehoe Kappeln KarstÃ ¤dt Kiel KlÃ ¶tze Krefeld Kyritz LÃ ¼beck Ludwigshafen Magdeburg Malchin Neustadt Nienburg Northeim Pollhagen Querfurt Regensburg Rethem/Aller Riesa Rosdorf Rostock Schwerin TangermÃ ¼nde Trebsen Uelzen Wismar Witzenhausen (2) the section entitled SPAIN is replaced by the following: SPAIN Andalucia Aragon Castilla y Leon Castilla La Mancha Extremadura Navarra (3) the section entitled SLOVAKIA is replaced by the following: SLOVAKIA Bratislava Trnava DunajskÃ ¡ Streda Nitra Dvory nad Ã ½itavou BÃ ¡novce nad Bebravou Martin VeÃ ¾kÃ ½ KrtÃ ­Ã ¡ RimavskÃ ¡ Sobota Ã urany KoÃ ¡ice